Citation Nr: 0021960	
Decision Date: 08/18/00    Archive Date: 08/23/00

DOCKET NO.  96-34 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for a 
low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. McCormack, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1975 to 
August 1995.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 1996 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO), in which the RO granted 
service connection for productive changes of the lumbar spine 
and assigned a 10 percent rating for the disorder.  The 
veteran perfected an appeal of the assigned rating.


FINDINGS OF FACT

1.  All relevant evidence necessary for an informed decision 
on the veteran's appeal has been obtained by the RO.

2.  Since the veteran's separation from service the low back 
disorder has been manifested by complaints of pain, with no 
evidence of limited motion, muscle spasm, or other functional 
limitation.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 10 
percent for a low back disorder have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5292, 
and 5295 (1999).




(continued on next page)

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulations

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in the VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If an 
unlisted condition is encountered it is rated under a closely 
related disease or injury in which the functions affected, 
the anatomical localization, and the symptomatology are 
closely analogous.  38 C.F.R. § 4.20.  If the minimum 
schedular evaluation requires residuals and the schedule does 
not provide a no-percent evaluation, a no-percent evaluation 
is assigned when the required residuals are not shown.  
38 C.F.R. § 4.31.

The veteran has appealed the disability rating initially 
assigned with the grant of service connection in January 
1996.  Because he has appealed the initial rating, the Board 
must consider the applicability of staged ratings covering 
the time period in which his claim and appeal have been 
pending.  Fenderson v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. § 4.40.

The factors of disability effecting joints are reduction of 
normal excursion of movements in different planes, including 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity, or atrophy of disuse.  For 
the purpose of rating disabilities due to arthritis, the 
lumbar vertebrae are considered groups of minor joints, 
ratable on a parity with major joints.  38 C.F.R. § 4.45.

Traumatic arthritis is to be rated as degenerative arthritis.  
Degenerative arthritis is to be evaluated based on the 
limitation of motion of the joint.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  If the 
joint is affected by limitation of motion but the limitation 
of motion is noncompensable under the appropriate diagnostic 
code, a 10 percent rating applies for each such major joint 
or group of minor joints affected by limitation of motion.  
In the absence of limitation of motion, a 10 percent rating 
applies for X-ray evidence of involvement of two or more 
major joints or two or more minor joint groups.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003 and 5010.

With any form of arthritis, painful motion is an important 
factor of disability; the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
38 C.F.R. § 4.59.

Diagnostic Code 5292 for limitation of motion of the lumbar 
spine provides a 10 percent evaluation for slight limitation 
of motion, a 20 percent evaluation for moderate limitation of 
motion, and a 40 percent evaluation for severe limitation of 
motion.  38 C.F.R. § 4.71a.

Diagnostic Code 5295 provides a 40 percent evaluation for 
severe lumbosacral strain characterized by listing of the 
whole spine to one side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  A 20 percent evaluation 
applies if the symptoms are muscle spasm on extreme forward 
bending, loss of lateral spine motion unilateral, in standing 
position.  A 10 percent evaluation applies if the symptoms 
consist of characteristic pain on motion.  A non-compensable 
evaluation applies if the disorder results only in slight 
subjective symptoms.  38 C.F.R. § 4.71a.

Factual Background

The service medical records show that in June 1991 the 
veteran's complaints of low back pain were assessed as 
lumbosacral strain.  He continued to receive treatment for 
low back pain until he separated from service.  The report of 
an April 1995 Medical Evaluation Board (MEB) indicates that 
he complained of pain that radiated from the left buttock 
into the anterior portion of the left thigh.  Examination 
showed a range of motion of forward flexion of fingertips to 
the floor, lateral flexion of 20 degrees bilaterally, and 
extension to 25 degrees.  The examination revealed no 
abnormalities in the lumbosacral area.  The MEB resulted in a 
diagnosis of persistent atypical buttock and left proximal 
thigh pain.

During an October 1995 VA medical examination the veteran 
complained of back pain with referral to the right hip, the 
buttocks, the left proximal thigh and into the shin area, and 
the right lateral thigh.  On examination, the range of motion 
was flexion to 90 degrees, extension to 30 degrees, lateral 
motion to 30 degrees bilaterally, and rotation to 60 degrees 
bilaterally.  He was able to walk on his heels and toes and 
do a duck walk without difficulty.  There was no sensory or 
motor strength deficit in the lower extremities, and deep 
tendon reflexes were 2+ and equal at the ankles and knees.  
There was some slight tenderness in the mid-lumbar area.  The 
examiner described the muscle development as good, with no 
evidence of muscle atrophy or weakness.  An X-ray study of 
the lumbar spine showed mild productive changes along the 
anterior-superior margins of L3, L4, and L5 and minimal 
narrowing of the spinal canal at L5.  The radiologist stated 
that spinal stenosis could not be ruled out based on the 
spinal canal measurements.  The examiner provided a diagnosis 
of chronic back pain with referral to the buttocks, thighs, 
and proximal leg.

Private medical records show that the veteran complained of 
back pain in June 1996 after weight lifting.  His complaints 
at that time were assessed as lumbosacral strain.

At a September 1996 hearing the veteran testified that he had 
been experiencing back pain for four years.  He also 
testified that he was employed, but that his back pain made 
it very difficult to work.  He reported that the severity of 
his back pain was about a 7 or 8 on a scale of 10, but that 
he did not take any medication for this pain.  He indicated 
that his back pain made it difficult to climb stairs, and 
that this pain had forced him to stay in bed all day two days 
earlier.  He stated that he had not missed any work or school 
because of back pain during the previous six months.  He also 
stated that he went to the gym on three occasions during the 
previous month.  He reported that he wore a back brace at 
work.

In conjunction with a VA orthopedic examination in October 
1996, the veteran again complained of low back pain that 
radiated into the thighs.  He also reported experiencing 
numbness in the upper and lower extremities.  He denied 
taking any medication for his symptoms.

Examination did not reveal any postural abnormality or 
difficulty moving.  He changed position from supine to 
sitting and from sitting to standing without any problems or 
evidence of pain.  He could remove and put on his shoes, pick 
something up off the floor, and get on and off the examining 
table without difficulty.  The range of motion of the lumbar 
spine was forward flexion to 110 degrees, backward extension 
to 35 degrees, lateral flexion to 30 degrees bilaterally, and 
lateral rotation to 50 degrees bilaterally.  The examiner 
characterized the range of motion as completely normal, and 
stated that the veteran performed all motions freely, both 
active and passive, with no pain whatsoever.  

The examiner also described the neurological evaluation as 
completely normal, with no evidence of a sensory deficit, 
including those areas of subjective numbness.  The straight-
leg raising test was negative when sitting and supine, muscle 
power was normal, and there was no evidence of muscle 
atrophy.  An X-ray study of the lumbar spine revealed a very 
minimal interval increase in the lipping at the anterior 
margins at L3 and L4, and a mild widening of the sacroiliac 
joints of undetermined significance.  The examiner provided a 
diagnosis of muscular low back pain, and stated that there 
was no evidence of nerve root irritation or disk disease.  
The examiner also stated that, based on the X-ray study, the 
veteran could have some spurs and disc narrowing, but that 
those findings did not produce his symptoms.

The veteran was provided an additional VA orthopedic 
examination in April 1998, which was performed by the same 
examiner as the one conducted in October 1996.  During the 
April 1998 examination the veteran reported that during 
service he never got any satisfaction out of the diagnoses or 
treatment provided by the physicians, and that the 
medications he was given did not do any good.  He stated 
that, historically, the attacks of pain would occur every two 
or three months and last for two or three days.  The pain 
attacks normally occurred with heavy exertion, such as 
marching or carrying heavy equipment.  He also stated that, 
currently, his back pain was much improved, in that he had 
had only two attacks since his separation from service in 
1995.  He denied that the back pain interfered with his 
employment.

Examination of the back revealed exactly the same findings as 
those recorded in October 1996, which the examiner stated 
were all normal.  The range of motion of the lumbar spine was 
forward flexion to 110 degrees, backward extension to 
40 degrees, lateral flexion to 30 degrees bilaterally, and 
lateral rotation to 50 degrees bilaterally, which the 
examiner characterized as completely normal.  The veteran did 
not demonstrate any pain or hesitation with any of the 
motions.  An 
X-ray study revealed no significant interval change in the 
appearance of the lumbar spine and pelvis since the October 
1996 examination.  The examiner determined that the veteran's 
back did not have any functional impairment, including 
limitation of motion, painful motion, weakness, fatigue or 
incoordination.  The examiner stated that his complaints of 
back pain were muscular, assessed as lumbosacral strain.  He 
stated that the physical findings of impairment were zero.

Analysis

The Board finds that the veteran's appeal of the assigned 
rating is well grounded within the meaning of the statutes 
and judicial construction and that VA has a duty, therefore, 
to assist him in the development of the facts pertinent to 
the appeal.  38 U.S.C.A. § 5107(a); see also Shipwash v. 
Brown, 8 Vet. App. 218 (1995).  The relevant evidence 
consists of private treatment records, the reports of VA 
examinations in October 1995, October 1996, and April 1998, 
and the veteran's testimony.  The Board concludes that all 
relevant data has been obtained for determining the merits of 
the veteran's appeal and that VA has fulfilled its obligation 
to assist him in the development of the facts of his case.

Since the veteran's separation from service, the low back 
disorder has been manifested by complaints of pain, with no 
objective evidence of any limited motion or other functional 
limitations.  With the grant of service connection in January 
1996, the RO evaluated the low back disability under 
Diagnostic Code 5010 as traumatic arthritis, with a parallel 
citation to Diagnostic Code 5292 for limitation of motion of 
the lumbar spine.  According to the rating criteria for 
Diagnostic Code 5292, a disability rating in excess of 
10 percent is warranted if the limitation of motion of the 
lumbar spine is moderate.  The evidence since the veteran's 
separation from service shows that there is no limitation of 
motion of the lumbar spine, including any limitation of 
motion due to pain.  DeLuca, 8 Vet. App. at 202.  The Board 
finds, therefore, that the criteria for a disability rating 
in excess of 10 percent based on limitation of motion have 
not been met since the initiation of the veteran's claim.  
Fenderson, 12 Vet. App. at 119.

The medical evidence also indicates that the veteran's low 
back complaints have been assessed as lumbosacral strain.  
Pursuant to Diagnostic Code 5295 for lumbosacral strain, a 
disability rating in excess of 10 percent is applicable if 
the disorder is manifested by muscle spasm on extreme forward 
bending, unilateral loss of lateral spine motion in the 
standing position.  The medical evidence does not show that 
any movement of the back causes muscle spasm, or that there 
is any loss of spine motion.  The Board finds, therefore, 
that the criteria for a disability rating in excess of 
10 percent based on lumbosacral strain have not been met 
since the initiation of the veteran's claim.  Fenderson, 12 
Vet. App. at 119.

The evaluation of a musculoskeletal disability requires 
consideration of all of the functional limitations imposed by 
the disorder, including pain, weakness, limitation of motion, 
and lack of strength, speed, coordination or endurance.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997); VAOPGCPREC 36-97.  
The examiner in April 1998 found that the low back disorder 
did not result in any functional impairment.  Prior to April 
1998, the veteran provided evidence of intermittent attacks 
of low back pain.  In the absence of any limitation of 
motion, including any objectively demonstrated limitation of 
motion due to pain, the Board finds that the veteran's 
complaints of pain are appropriately compensated by the 
10 percent rating that has been assigned based on limitation 
of motion.

According to Diagnostic Codes 5003, in the absence of 
limitation of motion, a 10 percent rating applies for X-ray 
evidence of arthritis in two or more minor joint groups.  The 
evidence does not show that the veteran has arthritis in two 
or more minor joint groups.  The Board finds, therefore, that 
the application of the provisions of Diagnostic Code 5003 
does not result in a higher disability rating.  See Hicks v. 
Brown, 8 Vet. App. 417 (1995).

A disability rating equal to the minimum compensable rating 
for the joint, which is 10 percent, has been assigned under 
Diagnostic Code 5292.  The consideration of an increased 
rating based on the provisions of 38 C.F.R. § 4.59 is not 
warranted, since the veteran is in receipt of the minimum 
compensable evaluation for arthritis of the lumbar spine.  
The Board has determined, therefore, that the preponderance 
of the evidence is against the appeal to establish 
entitlement to a disability rating in excess of 10 percent 
for the low back disorder.


ORDER

The appeal to establish entitlement to a disability rating in 
excess of 10 percent for the low back disorder is denied.




		
	N. W. Fabian 
	Acting Member, Board of Veterans' Appeals

 
- 9 -


- 1 -


